Citation Nr: 1519298	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  05-25 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1955 to December 1958, and from March 19 to September 11, 1959. 

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claim. 

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disability, to include PTSD. 

In the report of a June 2012 VA mental disorders examination, the examiner opined that it appeared "less likely than not that the Veteran has a psychiatric condition related to his military service."  The rationale behind this conclusion was that there was no indication of a psychiatric disorder in the Veteran's military records, and although the Veteran was previously diagnosed with a psychotic disorder in 2005, he did not appear to meet the criteria for that diagnosis at the present time. 

However, as noted by the Board in its December 2012 remand, a review of the Veteran's VA treatment records from 2005 revealed diagnoses of schizophrenia and depression as well as a positive screening for PTSD.  As such, unable to exclude the possibility that the Veteran exhibited a psychiatric disability during the pendency of this appeal that had since resolved, the Board remanded the claim in order to obtain an addendum opinion on the matter.  See McClain v. Nicholson, 21 Vet App 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim).

Pursuant to the Board's December 2012 remand instructions, the Veteran was provided with a VA PTSD examination in July 2013.  The July 2013 examiner specifically ruled out the presence of PTSD, based on diagnostic criteria not having been met, and also ruled out traumatic brain injury (TBI).  Although the examiner noted that the Veteran's suspected diagnosis in January 2005 was paranoid schizophrenia, and that he was diagnosed with depression rather than psychosis in October 2009, there was no further discussion of the Veteran's diagnosed schizophrenia.  However, the examiner noted that while the Veteran did not engage in combat during service, he did do "some boxing" in service.  As such, in its November 2013 remand, the Board found the record deficient for not having adequately developed or addressed the question of mental disorder or cognitive impairment associated with the Veteran's in-service boxing. 

Pursuant to the Board's November 2013 remand instructions, the Veteran was provided with a VA TBI examination as well as a VA mental disorders examination in December 2013.  The TBI examiner concluded that the Veteran did not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  The mental disorders examiner acknowledged that the Veteran was diagnosed with schizophrenia in 2005, but emphasized that more recent psychiatric providers had tended to discount the schizophrenia diagnosis.  However, the mental disorders examiner conceded that the Veteran was diagnosed as "likely" suffering from residual effects of schizophrenia during his most recent mental health consultation in February 2013.  Although the examiner indicated that the Veteran was not currently on any psychotropic medications, and that the Veteran reported not being aware of any family history of psychiatric disorders, the examiner did not provide any additional discussion of the diagnosed schizophrenia.  Rather, he diagnosed the Veteran as having dysthymic mood disorder which was "not likely" related to his military service.  The examiner also opined that given the sum of evidence, it did not appear likely that any current mental status changes were the direct result of any service-related traumatic brain injury.

However, as the Veteran's schizophrenia was diagnosed in January 2005, with residuals diagnosed as recently as 2013, combined with the fact that the Veteran filed his current claim for entitlement to service connection for an acquired psychiatric disorder in February 2004, the Board emphasized in its February 2014 Remand that it could not exclude the possibility that the Veteran exhibited a psychiatric disability during the pendency of his appeal that had since resolved.  As such, the Board remanded the claim to obtain an addendum opinion addressing the type of scenario presented under McClain; that is, an opinion as to the accuracy of the schizophrenia diagnoses in 2005 and 2013.

Pursuant to the Board's February 2014 Remand, an addendum opinion from the VA examiner who authored the December 2013 VA mental disorders examination report was obtained in March 2014.  The VA examiner opined that the previous diagnoses of schizophrenia were equivocal at best, and that the Veteran did not appear to have manifested any unequivocal symptoms of schizophrenia "in many years, if ever."  The examiner explained that it was clear from the January 2005 treatment note that the diagnosis of schizophrenia appeared to be a tentative explanation for the Veteran's psychiatric symptoms and that, unfortunately, psychiatric diagnoses, once given, tended to be perpetuated in the treatment records.

However, the March 2014 VA examiner then proceeded to opine that "whatever problems the Veteran had appeared to have had pre-dated his military service."  In support of his conclusion, the examiner quoted a February 2005 treatment note which indicated that the Veteran had been acting out suspiciousness, persecutory ideations, and distorted perceptions and misinterpretation of events since childhood, that the onset of his illness lasted for many years, and that his illness has permeated his personality.  However, the VA examiner then conceded that he had not had the opportunity to review the Veteran's service treatment records.  Specifically, the examiner noted that when he "attempted to pull up [the Veteran's] military service records in [the Veterans Benefits Management System (VBMS)], a message appeared indicating that this veteran's VBMS file had been damaged and could not be repaired."  

This opinion is problematic because it suggests that the Veteran's psychiatric symptomatology preexisted his period of active duty service (a theory of entitlement not explored in any of the previous VA examination reports) without addressing the possibility of in-service aggravation, and because the examiner was unable to review the Veteran's service treatment records prior to formulating the opinion, as required by the Board's Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132 (West 2002).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  

The provisions of 38 C.F.R. § 3.304(b) (2014) require that VA, rather than the claimant, bear the burden of proving that the disability at issue preexisted entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).

Here, although the March 2014 VA examiner indicated that he was unable to perform a review of the Veteran's service treatment records in VBMS, those records are currently accessible through VBMS.  Significantly, those records reveal that the Veteran was found to be within normal limits psychiatrically, with no noted personality deviations, at the time of his January 1955 entrance examination.  Furthermore, on his January 1955 Report of Medical History upon entrance, the Veteran indicated that he never suffered from depression or anxiety.  As such, as no psychiatric defects were noted, the Veteran was taken to have been in sound condition when examined, accepted, and enrolled for service in January 1955.

For these reasons, the Board finds that the March 2014 VA addendum opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the March 2014 examiner should review the service treatment records that he was not able to access at the time of his previous addendum report and thereafter clarify his opinion as to the probable nature and onset of the Veteran's current psychiatric symptomatology.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should obtain an addendum opinion to determine whether the Veteran's current psychiatric symptomatology was incurred in or aggravated by service.  The examiner is asked to provide an opinion as to whether the Veteran's current psychiatric symptomatology clearly and unmistakably preexisted service and, if so, whether there is clear and unmistakable evidence that the disability was not aggravated (increased in disability beyond the natural progress of the condition) by service (in other words, was any increase clearly and unmistakably due to the natural progression of the disability).  A complete rationale must be provided for any opinion offered.

The term 'clear and unmistakable evidence' means obvious, manifest, undebatable.

The examiner is advised that the term 'as likely as not' does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

 The Veteran's claims file and any relevant records in the VBMS and the Virtual VA system must be made available to the examiner prior to the examination. The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims file. 

2. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, then the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




